BaedebN, J.
A rehearing of this action was granted, and the argument was limited to the question of the constitutionality of sec. 854, Stats, 1898. Under the construction we have given this section, “any part of any town or towns” not less than one-half square mile in area, not included in any village, lying all in the same county, and having a resident population of not less than 300 persons thereon, may become incorporated. The law, as thus construed, is attacked, because sec. 3, art. XI, of the constitution, declaring that “it shall be the duty of the legislature,, and they are hereby empowered to provide for the organization of cities and incorporated villages,” taken in connection with sec. 23, art. IY, which provides that “the legislature shall establish but one system of town and county government, which shall be as nearly uniform as possible,” prohibits the legislature from enacting a law Whereby, without any distinction based on density of population or other substantial basis of classification, the inhabitants of any area may at will remain under town government or come in under village government. The argument of this question has been both interesting and *412learned. In any aspect, tbe points involved are important .and troublesome. It will be observed that tbe constitution nowhere contains any limitation upon tbe power of tbe legislature to incorporate cities or villages, as to area or density of population, except sucb as may be implied from tbe use of tbe words “cities and incorporated villages.” We fully concede tbat if tbe law, properly construed, permits rural territory, possessing none of tbe attributes of villages, to ■change from town to village government at will, it cannot be sustained. Tbe law, as construed in tbe former opinion, fixes no limitation as to maximum size of territory tbat may be •incorporated, except tbat it is limited to “part of any town or towns.” It prescribes no restriction as to density of population except tbat it shall contain a resident population of not less than 300 persons. As to cities tbe limitations are •even less definite. Sec. 925 — 1, Stats. 1898, permits “any district containing a population of fifteen hundred or over and .not heretofore incorporated as a city” to take on tbe attributes of a regularly incorporated city. Tbe objection raised ■to sec. 854 applies with equal force to tbe one last mentioned. ■Such objections are not without some force, and tbe argument in their support is not without plausibility. But tbe magnitude of tbe interests' involved, and tbe importance of ■the question to tbe many cities and villages of tbe state tbat have become incorporated under these laws, require us to approach tbe question with tbe utmost caution, examine it in every possible aspect, and ponder upon it as long as deliberation and patient attention will throw any new light on tbe ■subject. Tbe rule has been many times repeated tbat courts .should not declare an act of the legislature void unless, when •considered in all its aspects, sucb invalidity appears beyond a reasonable doubt. Cooley, Const. Lim. 216. Tbe question is always one of great delicacy, often involving most important rights, and its solution as frequently far-reaching in its results. Tbe implication always exists tbat tbe legislature *413did not intend a violation of tlie organic law. The presumption is that the law-making body acted with integrity, and with a just desire to keep within the restrictions of the constitution. The law in question is not attacked for what it contains, hut rather for what it does not contain. Its alleged' infirmity rests upon the fact that it fails to contain certain-limitations, which, if there, would prevent the infraction of the constitutional rule as to uniformity of town government. As observed, the section authorizing the organization of cities and villages contains no mandate requiring any limitation as to size or density of population. Undoubtedly, when the constitution was formed, its makers had in mind the three political subdivisions existing in the older sections of the country — towns, cities, and villages. It is true that in popular parlance these words had a- somewhat indefinite meaning; especially so as to towns and villages. This fact is fully illustrated in the opinion of Mr. Justice Beadley in Town of Enfield v. Jordan, 119 U. S. 680. But we need not hesitate- or be misled by that fact. We may refer to the constitution itself to ascertain the scheme of government had in mind by its framers, and also seek aid from such collateral sources as are deemed helpful in that regard. It is a fact of common knowledge that very many of the members of our constitutional convention were from Hew England and Hew York. In those states the town was the political unit of territory into which the county was subdivided, and a mere inspection of the constitution demonstrates that where the word “town” is used therein it was used with reference to this idea. The word “city” undoubtedly refers to a municipal corporation of the larger class, somewhat densely populated, governed by its mayor and board of aldermen, with other officers having special functions. A “village” means an assemblage of houses less than a city, but nevertheless urban or semi-urban in its character, and having a density of population greater *414iban can usually be found in rural districts. A' very common •definition of á village found in tbe boobs is as follows:
“Any small assemblage of bouses, for dwelling or business, •or botb, in tbe country, whether situated upon regularly laid out streets and alleys or not.” Ill. Cent. R. Co. v. Williams, 27 Ill. 48.
■ A note to tbe case of People v. McGune (Utah), 35 L. N. .A. 396, collects tbe cases on what constitutes a village, and may be consulted with profit. See State ex rel. Ohilds v. Minnetonha, 57 Minn. 526. Assuming that tbe framers of tbe ■constitution bad these ideas in mind when that instrument was framed, we must also assume that when tbe legislature passed a law in obedience thereto for tbe creation and organi-sation of cities and villages such law must be interpreted and .applied according to those ideas, unless a contrary intent plainly appears. In other words, if tbe law contains no restrictions upon tbe size or density of population of tbe territory ■sought to be incorporated, a restriction must be implied from the name of tbe corporation and tbe purpose for which it is to "be created. When tbe law says that any district containing a population of 1,500 or over may become incorporated as a ■city, it means that any district having tbe ordinary and usual characteristics of a city may thus become incorporated. Who are empowered to create such corporations ? Tbe inhabitants ■of a territory which has tbe attributes and characteristics of urban settlements. What may they incorporate? A city, with such territory as is distinctly urban in character, with •such adj acent lands as are naturally connected with, and are reasonably appurtenant and necessary for future growth, in view of tbe surroundings and circumstances of location and prospects of future prosperity. Tbe same limitations must be held to apply to tbe incorporation of villages. Tbe exigencies of tbe situation will not permit any very fine lines to be drawn. Under tbe law in question tbe territory seeking incorporation as a village must be harmonious with tbe idea *415•of wbat a village actually is. It may not include large areas of rural or agricultural lands, sparsely settled, or widely distributed. It may only include tbe settled portion, — that is, the part having the distinctive characteristics of a village,— with such additions as have a natural connection with, and seem reasonably appurtenant and necessary for, future growth. Just where the line should be drawn as to cutting off additional territory may be difficult to determine. It must depend largely upon the location, surroundings, and immediate prospects of each particular village. In absence of some expression of the legislative will, the question becomes one of fact to be determined in each case as the question arises. It is insisted, however, that the boundaries of such corporations are a question to be determined by the legislature, and not by the courts. This may be true as to such municipalities as have been created by special enactment. So, also, if the legislature had provided that cities and villages proposing to incorporate under general laws should be empowered to embrace territory lying beyond their actual borders to any prescribed limit, it may be that in the clear abuse of the power it would be the duty of the court to respect the legislative will, and hold an incorporation including such additional territory valid. See Washburn v. Oshkosh, 60 Wis. 453. But, as we construe the law, no such power has been granted, and the question before us is whether or not the attempted corporation of the village of Cedar Grove is reasonably within the law and the constitution. This is a judicial, and not a'legislative, inquiry. See Ewing v. State ex rel. Pollard, 81 Tex. 172; State ex rel. Childs v. Minnetonka, 57 Minn. 526; S. C. 25 L. R. A. 755, and note. With the implied limitations we have mentioned surrounding each attempt to incorporate villages under the general law, it may be upheld as a valid enactment, and impervious to the attach upon it that it violates the •constitutional rule of uniformity of town government,
Our attention has been called to the case of People ex rel. *416Shumway v. Bennett, 29 Mich. 451, wbicb beld an act relating to the incorporation of villages unconstitutional for the reason that it delegated to private citizens tbe legislative function of fixing boundaries and compelling the incorporation of separate villages and intervening farming lands without any opportunity for a hearing. We have no criticism of the result of the case, but do not subscribe to the proposition that the legislature may not, within reasonable limits, delegate to the inhabitants of a proposed city or village the right to fix the boundaries to be incorporated in'the first instance. Where the legislature enacts a general law for the incorporation of such municipalities, and even fixes minimum and maximum limits, the right to determine the area to be included in a given incorporation must rest with the inhabitants perforce of the situation. We get but little assistance from decisions in other states, because the laws being construed vary, and the decisions often turn upon the exact wording of the law under consideration. In State ex rel. Childs v. Minnetonka, 57 Minn. 526, the statute permitted “any district, sections or parts of sections which have been platted into lots and blocks, also the lands adjacent thereto, . . . said territory containing a resident population of not less than 175, may become incorporated as a village.” The corporation attacked contained nearly thirty square miles. The court held that the act did not authorize the incorporation of large tracts of rural territory having no natural connection with any village and no adaptability to village purposes. This case was followed by State ex rel. Childs v. Fridley Park, 61 Minn. 146, wherein the incorporation of a village including more than fifteen square miles, much of it being agricultural lands, was held void. In St. Paul G. L. Co. v. Sandstone, 73 Minn. 225, the point that the statute was unconstitutional because legislative functions were delegated to the petitioners, who were authorized under the statute to take the initiative, was directly overruled. It was held that the *417statute did not confer discretion upon the petitioners arbitrarily to determine what territory should be included in the village. So here we hold that the power to incorporate territory as a village under sec. 854, Stats. 1898, is limited to such territory as possesses the characteristics mentioned. It must be a village in fact, with a reasonably compact center or nucleus of population, and not a mere agricultural community. If territory beyond the thickly settled limits is included, such territory ought reasonably to possess some natural connection with and adaptability to village purposes, and seem reasonably to be necessary for future growth and development. In absence of some specific legislation regulating the matter more closely, the courts must meet and determine in each given case the fact of whether these restrictions have been overstepped. In this case the territory sought to be incorporated covers two square miles, and has over 300 inhabitants. The former opinion shows the grounds upon which the incorporation was attacked. A demurrer to the complaint was sustained by the court below and affirmed here. The only question left open on this rehearing is the one we have discussed and decided adversely to the appellant. The order appealed from is affirmed, and the cause is remanded for further proceedings according to law. •
By the Court. — So ordered.